COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ex parte Dennis Lee Odom

Appellate case number:    01-18-00169-CR

Trial court case number: 17-02-15931

Trial court:              506th District Court of Waller County

       The en banc court has voted to deny appellant’s motion for en banc reconsideration.* It is
ordered that appellant’s motion for en banc reconsideration is denied.

Judge’s signature: /s/ Justice Sarah Beth Landau
                                 Acting for the En Banc Court

Date: April 16, 2019

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
  Goodman, Landau, Hightower, and Countiss.